FAIR, J.,
for the Court:
¶ 1. Randle was convicted of murder in 1980 in the Circuit Court of Clay County, Mississippi, and received a life sentence. In February of 2010 he was granted parole by the Mississippi Parole Board, which revoked his parole in July of 2012, when he was arrested for simple assault by threat and firearm possession.
¶ 2. Randle asserted the Board’s revocation of his parole was unlawful and filed a petition for habeas corpus relief seeking that the revocation be set aside. His petition was properly treated as a post-conviction collateral relief (PCR) petition by the Rankin County Circuit Court, which dismissed it for lack of jurisdiction. He has appealed that dismissal to this Court.
¶ 8. We concur with the trial court’s finding that it did not have jurisdiction to adjudicate Randle’s PCR claims. “[A] PCR motion is properly filed in the county where the prisoner was convicted, not where the prisoner is incarcerated.” Nelson v. Bingham, 116 So.3d 172, 174 (¶ 6) (Miss.Ct.App.2013). Therefore, we affirm the trial court’s dismissal for the reasons discussed in detail in Nelson.
¶ 4. THIS APPEAL IS DISMISSED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO RANKIN COUNTY.
LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS, CARLTON, MAXWELL AND JAMES, JJ., CONCUR.